14‐301 
        United States v. Allen 
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 10th day of June, two thousand fifteen. 
                                          
        PRESENT:  ROBERT D. SACK, 
                     RICHARD C. WESLEY, 
                     PETER W. HALL, 
                                  Circuit Judges. 
        ____________________________________________  
         
        UNITED STATES OF AMERICA, 
         
                                  Appellee, 
         
                     ‐v.‐                                         No. 14‐301 
         
        LEWIS ALLEN, AKA CHOC, 
         
                                  Defendant‐Appellant. 
        ____________________________________________  
         



        
             The Clerk of Court is respectfully requested to amend the caption as set forth above. 
FOR APPELLANT:            Charles S. Hochbaum, Charles S. Hochbaum, P.C., 
                          Brooklyn, NY, for Defendant‐Appellant Lewis Allen 
                          AKA Choc. 
 
FOR APPELLEE:          Jessica A. Masella, Brian A. Jacobs, Assistant United 
                       States Attorneys, for Preet Bharara, United States 
                       Attorney for the Southern District of New York, New 
                       York, NY. 
____________________________________________  
 
 
      Appeal from the United States District Court for the Southern District of 

New York (Crotty, J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court be and 

hereby is AFFIRMED. 

      Defendant‐Appellant Lewis Allen (“Allen”) appeals from a judgment of 

conviction entered in the United States District Court for the Southern District of 

New York following his guilty plea to one count of using a firearm to commit 

murder during and in relation to a drug trafficking conspiracy.  We assume the 

parties’ familiarity with the underlying facts, procedural history, and issues on 

appeal. 

      The District Court sentenced Allen to 360 months’ imprisonment.  He 

argues that the sentence is substantively unreasonable because the District Court 


                                          2
failed to reduce it by time Allen had already served in connection with a prior 

federal conviction for participating in a drug trafficking conspiracy.   

      In reviewing the substantive reasonableness of a sentence, we do not 

“substitute our own judgment for the district court’s on the question of what is 

sufficient to meet the [18 U.S.C.] § 3553(a) considerations in any particular case.”  

United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (citing United States v. 

Fernandez, 443 F.3d 19, 27 (2d Cir. 2006)).  Rather, this Court “set[s] aside a 

district court’s substantive determination only in exceptional cases where the trial 

court’s decision ‘cannot be located within the range of permissible decisions.’”  

Id. (quoting United States v. Rigas, 490 F.3d 208, 238 (2d Cir. 2007)).  Here, the 

District Court found Allen’s prior conviction to be for a separate crime and 

arrived at his sentence pursuant to the Sentencing Guidelines and the factors set 

forth under Section 3553(a); we do not find Allen’s sentence to be substantively 

unreasonable.  

       

       




                                           3
      We have considered all of Allen’s remaining arguments and find them to 

be without merit.  Accordingly, for the reasons set forth above, the judgment of 

the District Court is AFFIRMED. 

 

                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           4